    Exhibit 10.2      

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

PAGE OF PAGES

   

1

4

2. AMENDMENT/MODIFICATION NO.

P00019

3. EFFECTIVE DATE

See Block 16C

4. REQUISITION/PURCHASE REQ. NO.

5. PROJECT NO. (If applicable)

6. ISSUED BYCODE

ASPR-BARDA

7. ADMINISTERED BY (If other than Item 6)

CODE          

ASPR-BARDA

200 Independence Ave., S.W.

Room 640-G

Washington DC 20201

 

 

 

 

8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)

 

SIGA TECHNOLOGIES, INC. 1385150

Attn: Daniel Luckshire

SIGA TECHNOLOGIES, INC. 35 E 6

35 E 62ND ST

NEW YORK NY 100658014

 

 

(X)

9A. AMENDMENT OF SOLICITATION NO.

 

         

9B. DATED (SEE ITEM 11)

 

 

X

10A. MODIFICATION OF CONTRACT/ORDER NO.

HHSO100201100001C

   

10B. DATED (SEE ITEM 13)

05/13/2011

CODE 1385150

FACILITY CODE

   

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

☐ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers☐is extended.☐is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing

Items 8 and 15, and returning     ______ copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or electronic communication which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by letter or electronic communication, provided each letter or electronic
communication makes reference to the solicitation and this amendment, and is
received prior to the opening hour and date specified.

12. ACCOUNTING AND APPROPRIATION DATA (If required)

See Schedule

13. THIS ITEM APPLIES ONLY TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

CHECK ONE

A.THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

     

B.THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation data, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).

X

C.THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

FAR 52.243-2 Changes - Cost Reimbursement, Alternate I

 

D.OTHER (Specify type of modification and authority)

E. IMPORTANT:Contractor☐ is not☒ is required to sign this document and return
________1___________ copies to the issuing office.

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Tax ID Number: 13-3864870

DUNS Number: 932651516

Modification 19 accomplishes the following no-cost administrative actions:

1.IAW with Section C.1, Section F.1 Period of Performance for Base CLINS 0007
and 0008 PoP are extended as indicated in Attachment 1.

2.IAW with Section C.7, Section F.1 Period of Performance for Option CLINS 0007
and 0008 PoP is extended from 06/28/2016 through 09/20/2020 to 06/28/2016
through 12/09/2022 as indicated in Attachment 1.

3.Revises Article G.1 changing the Contracting Officer from George J. Keane, Jr.
to John K. Warner.

4.Revises Article G.2 changing the Contracting Officer's Representative from
David Simon,

Continued ...

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. NAME AND TITLE OF SIGNER (Type or print)

Dennis E. Hruby, CSO

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

JOHN K. WARNER

15B. CONTRACTOR/OFFEROR

 

 

/s/ Dennis E. Hruby

(Signature of person authorized to sign)

15C. DATE SIGNED

20 Jul 2020

16B. UNITED STATES OF AMERICA

 

 

/s/ John K. Warner

(Signature of Contracting Officer)

16C. DATE SIGNED

07/20/2020

Previous edition unusable     STANDARD FORM 30 (REV. 11/2016)       Prescribed
by GSA FAR (48 CFR) 53.243

 

CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HHSO100201100001C/P00019

PAGE OF

   

  2

 4

NAME OF OFFEROR OR CONTRACTOR

SIGA TECHNOLOGIES, INC. 1385150

ITEM NO.

(A)

SUPPLIES/SERVICES

(B)

QUANTITY

(C)

UNIT

(D)

UNIT PRICE

(E)

AMOUNT

(F)

 

Ph.D. to Annie Xi Lu Ph.D..

 

All other terms and conditions of contract HHSO100201100001C remain unchanged.

Discount Terms: PSC NET 30P

Period of Performance: 06/28/2016 to 09/21/2023

 

Change Item 1 to read as follows(amount shown is the obligated amount):

                   

1

Smallpox Antiviral Drug for the Strategic National Stockpile

 

Accounting Info:

2011.1990001.26402 Appr. Yr.: 2011 CAN: 1990001 Object Class: 26402

Funded: $0.00

 

Accounting Info:

2016.1992016.25103 Appr. Yr.: 2016 CAN: 1992016 Object Class: 25103

Funded: $0.00

 

Accounting Info:

2018.199TWNP.26201 Appr. Yr.: 2018 CAN: 199TWNP Object Class: 26201

Funded: $0.00

FOB: Destination

 

No-cost time extension for CLIN 0008.11 Physical and IT security funding in
support of completion FDA requested additional regulatory studies that involve
the Geriatric and Pediatric formulation of the oral TPOXX PoP changed to
06/28/2016 through 12/09/2022

 

Change Item 3 to read as follows(amount shown is the obligated amount):

     

0.00

           

3

CLIN 0007 Smallpox Antiviral Drug for the Strategic National Stockpile –
Supportive Clinical and Non-clinical Studies

 

Accounting Info:

2013.1992002.25106 Appr. Yr.: 2013 CAN: 1992002 Object Class: 25106

Funded: $0.00

 

Accounting Info:

2016.1992016.25103 Appr. Yr.: 2016 CAN: 1992016 Object Class: 25103

Funded: $0.00

 

Accounting Info:

2016.1992016.25103 Appr. Yr.: 2016 CAN: 1992016 Object Class: 25103

Funded: $0.00

 

Accounting Info:

Continued ...

     

0.00

NSN 7540-01-152-8067     OPTIONAL FORM 336 (4-86)         Sponsored by GSA      
  FAR (48 CFR) 53.110

 

--------------------------------------------------------------------------------

 

 

 

 

CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HHSO100201100001C/P00019

PAGE OF

   

 3

 4

NAME OF OFFEROR OR CONTRACTOR

SIGA TECHNOLOGIES, INC. 1385150

ITEM NO.

(A)

SUPPLIES/SERVICES

(B)

QUANTITY

(C)

UNIT

(D)

UNIT PRICE

(E)

AMOUNT

(F)

 

2016.1992016.25103 Appr. Yr.: 2016 CAN: 1992016 Object Class: 25103

Funded: $0.00

FOB: Destination

 

No-cost time extension to comply with FDA requested additional supportive
studies.

CLIN 0007.12 Specific PoP extended to 04/22/2023

CLIN 0007.14 Specific PoP extended to 09/21/2023

 

Change Item 5 to read as follows (amount shown is the obligated amount):

                   

5

No-cost extension of CLIN 00018, Geriatric Formulation ASPR-16-00275

PoP changed to 06/28/2016 through 12/09/2022

 

Accounting Info:

2016.1992016.25103 Appr. Yr.: 2016 CAN: 1992016 Object Class: 25103

Funded: $0.00

 

No-cost time extension for FDA requested additional regulatory studies that
involve the Geriatric formulation of the oral TPOXX

 

Change Item 6 to read as follows(amount shown is the obligated amount):

     

0.00

           

6

No-cost extension of CLIN 00021, Pediatric Formulation ASPR-16-00275

PoP changed to 06/28/2016 through 12/09/2022

 

Accounting Info:

2016.1992016.25103 Appr. Yr.: 2016 CAN: 1992016 Object Class: 25103

Funded: $0.00

 

No-cost time extension for completion of FDA requested regulatory studies that
involve the Pediatric formulation of the oral TPOXX

-

PSC: 6505 NAICS: SAM has 541714 recorded; FPDS_NG reflects 541711 for Mod 17

 

 

 

 

 

 

 

 

 

 

 

 

     

0.00

NSN 7540-01-152-8067       OPTIONAL FORM 336 (4-86)         Sponsored by GSA    
    FAR (48 CFR) 53.110

 

Contract No.

HHSO100201100001C

Modification No.19

Attachment 1

Page 4 of 4

 

Beginning with the effective date of this modification, the U.S. Government and
Contractor mutually agree as follows:

 

1.

IAW with Section C.1, Section F.1 Period of Performance, the periods of
performance for the following CLINS are revised as indicated:

 

CLIN

Scope

Contract Mod

Date Exercised

Previous POP

End Date

Revised POP End

Date

0007.12

Additional supportive studies

0012

22 Apr 2016

24 Sep 2020

22 Apr 2023

0007.14

Additional supportive studies

0014

21 Sep 2016

24 Sep 2020

21 Sep 2023

0008.11

Physical and IT security

0011

09 Dec 2015

24 Sep 2020

09 Dec 2022

 

2.

IAW with Section C.7, Section F.1 Period of Performance, the periods of
performance for Option CLINS 0007 and 0008 are revised as indicated:

 

CLIN

Scope

Contract Mod

Date Exercised

Previous POP

End Date

Revised POP End

Date

0018

Geriatric formulation

011

09 Dec 2015

24 Sep 2020

09 Dec 2022

0021

Pediatric formulation

011

09 Dec 2015

24 Sep 2020

09 Dec 2022

 

3.

ARTICLE G.1 CONTRACTING OFFICER

 

The Contracting Officer is hereby changed to:

 

John K. Warner, Contracting Officer

Station Support & Administrative Branch

Division of Contracts Management & Acquisition

Biomedical Advanced Research & Development Authority (BARDA)

Office of Secretary for Preparedness & Response (ASPR)

Department of Health and Human Services

Mailing Address:

O’Neill House Office Building / 21J07

Washington, D.C. 20201

202-805-4158 (Cell)

Email: john.warner@hhs.gov

 

4.

ARTICLE G.2 CONTRACTING OFFICER’S REPRESENTATIVE (COR)

 

The Contracting Officer’s Representative is hereby changed to:

 

Annie Xi Lu, Ph.D.

Project Officer / Antiviral Antitoxin Branch

Division of CBRN Countermeasures

Biomedical Advanced Research & Development Authority (BARDA) Office of Secretary
for Preparedness & Response (ASPR)

Department of Health and Human Services

Mailing Address:

O’Neill House Office Building

Washington, D.C. 20201

(202) 604-5814 (Cell)

Email: Xi.Lu@hhs.gov

 

END OF ATTACHMENT

 

 

 